In a proceeding pursuant to Family Court Act article 4, the father appeals from a corrected order of the Family Court, Kings County (Turbow, J.), dated July 17, 2012, which denied his objections to an order of the same court (Shamahs, S.M.), dated May 10, 2012, which dismissed without prejudice his petition for modification of an order of support.
Ordered that the corrected order is affirmed, without costs or disbursements.
A party seeking modification of a support order has the burden of establishing the existence of a substantial change in circumstances warranting the modification (see Matter of Suyunov v Tarashchansky, 98 AD3d 744 [2012]; Matter of Bouie v Joseph, 91 AD3d 641 [2012]; Matter of Nieves-Ford v Gordon, 47 AD3d 936 [2008]). Likewise, “ ‘[t]he burden of proof as to emancipation is on the party asserting it’ ” (Matter of Gold v Fisher, 59 AD3d 443, 444 [2009], quoting Schneider v Schneider, 116 AD2d 714, 715 [1986]). Here, the record supports the Support Magistrate’s determination that the father failed to satisfy *723his prima facie burden of establishing that his son was economically independent, and thus, in effect, emancipated (see Matter of Burr v Fellner, 73 AD3d 1041 [2010]; see generally Matter of Alice C. v Bernard G.C., 193 AD2d 97 [1993]). Accordingly, the Family Court properly denied the father’s objections to the Support Magistrate’s order dismissing without prejudice his petition for modification of an order of support. Mastro, J.E, Skelos, Leventhal and Chambers, JJ., concur.